DETAILED ACTION
This office action is responsive to application 17/118,230 filed on December 10, 2020.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The two Information Disclosure Statements (IDS) filed on 2/22/21 were received and have been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “each of the four photodiode regions”.  However, no “four photodiode regions” is previously recited in claim 11 or parent claims 1, 5, 9 or 10.  Therefore, it is unclear what this recitation is referring to.  As such, claim 11 is deemed indefinite by the Examiner.  Claim 11 may be amended to instead recite “each of the four large-photodiode regions” in order to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tayanaka et al. (US 2018/0033809).

	Consider claim 1, Tayanaka et al. teaches:
	A flicker-mitigating pixel-array substrate comprising: 
	a semiconductor substrate (first semiconductor substrate, 201, figures 3-51, paragraph 0234) including a small-photodiode region (PD, 151, figure 3, paragraph 0217), a back surface of the semiconductor substrate (201) forming a trench (trench, 201A, figures 19-25, paragraph 0295) surrounding the small-photodiode region (151) in a cross-sectional plane parallel to a first back-surface region of the back surface above the small-photodiode region (see figures 19-25); and 
	a metal layer covering the first back-surface region (A metal light blocking film (219, 219A, 219B) covers the first back-surface region as shown in figures 3 and 25, paragraphs 0240, 0247 and 0303.), at least partially filling the trench (201A, see figures 3 and 25, paragraph 0303), and surrounding the small-photodiode region (151) in the cross-sectional plane (see figures 3 and 25).

	Consider claim 15, Tayanaka et al. teaches:
	A method for fabricating a flicker-mitigating pixel-array substrate comprising: 
	forming a metal layer (metal light blocking film, 219, 219A, 219B, paragraphs 0240, 0247 and 0303, figures 3 and 25) (i) in a trench (trench, 201A, figures 19-25, paragraph 0295) that surrounds a small-photodiode region (PD, 151, figure 3, paragraph 0217) of a semiconductor substrate (first semiconductor substrate, 201, figures 3-51, paragraph 0234) in a cross-sectional plane parallel to a first back-surface region of the back surface above the small-photodiode region (151, see figures 3 and 25, in particular vertical light blocking part 219B) and (ii) on the first back-surface region (see figures 3 and 25, in particular horizontal light blocking part 219A).

	Consider claim 16, and as applied to claim 15 above, Tayanaka et al. further teaches before forming the metal layer (219), depositing at least one of a passivation layer (insulating film, 220, paragraph 0297) on the first back-surface region and an inner-sidewall region, and outer sidewall region, and a bottom-region of the back surface that define the trench (201A, see figure 21, paragraph 0297) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka et al. (US 2018/0033809).

	Consider claim 2, and as applied to claim 1 above, Tayanaka et al. does not explicitly teach the thickness of the metal layer above the first back-surface region (e.g. the thickness of horizontal light blocking part 219A).
	In an alternate embodiment, Tayanaka et al. teaches a metal light blocking film (1002, paragraph 0541), wherein a thickness of a horizontal light blocking part (1002A) of the metal light blocking film is between 0.1 micrometers and 0.3 micrometers (e.g. 140 nm, paragraph 0602).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the metal layer above the first back-surface region taught by Tayanaka et al. be between 0.1 micrometers and 0.3 micrometers as taught by Tayanaka et al. for the benefit of providing light blocking with a transmissivity of -100 dB or less (Tayanaka et al., paragraph 0602).

Claims 5, 7, 9, 12, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka et al. (US 2018/0033809) in view of Funaki (US 2018/0091723).

	Consider claim 5, and as applied to claim 1 above, Tayanaka et al. teaches that the pixel array comprises two-by-two arranged pixels (see paragraph 0206).
	Tayanaka et al. does not explicitly teach the semiconductor substrate further including four large-photodiode regions forming a two-by-two array, the small-photodiode region being located at a center of the two-by-two array.
	Funaki similarly teaches a pixel array (figure 4) comprising a small-photodiode region (small photodiode, 106, paragraph 0032), and further teaches the semiconductor substrate further including four large-photodiode regions (large photodiodes, 105) forming a two-by-two array (see figure 4), the small-photodiode region (106) being located at a center of the two-by-two array (see figures 4 and 5, paragraph 0032).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the semiconductor substrate taught by Tayanaka et al. comprise four large-photodiode regions formed in a two-by-two array around the small-photodiode region as taught by Funaki for the benefit of enabling the suppression of flicker in a captured image (Funaki, paragraph 0155).

	Consider claim 7, and as applied to claim 5 above, Tayanaka et al. does not explicitly teach the large-photodiode regions.
	Funaki further teaches the four large-photodiode regions including a first, a second, a third, and a fourth large-photodiode region, the semiconductor substrate further including an additional small-photodiode region, the semiconductor substrate further including a fifth large-photodiode region and a sixth large-photodiode region that, with the third and fourth large-photodiode regions, form an additional two-by-two array, the additional small-photodiode region being located at a center of the additional two-by-two array (As shown in figure 4, two-by-two large-photodiode arrays are arranged diagonally with a small photodiode in the center of each two-by-two large-photodiode array.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the semiconductor substrate taught by Tayanaka et al. comprise four large-photodiode regions formed in a two-by-two array around each small-photodiode region as taught by Funaki for the benefit of enabling the suppression of flicker in a captured image (Funaki, paragraph 0155).

	Consider claim 9, and as applied to claim 5 above, Tayanaka et al. further teaches a passivation layer (insulating film, 220, paragraph 0297) between the metal layer (219) and the semiconductor substrate (see paragraph 0297, figure 21) and covering the back-surface region of each of the photodiode regions (see figures 3 and 21).
	The combination of Tayanaka et al. and Funaki teaches the four photodiode regions (see claim 5 rationale).

	Consider claim 12, and as applied to claim 5 above, Tayanaka et al. further teaches a buffer layer (insulative film, 220, paragraph 0248) located above the first back-surface region and each of the photodiode regions (see figures 3 and 27), the metal layer (219) being between the first back-surface region and the buffer layer (220, see figures 3 and 27).
	Funaki teaches that the photodiode regions include large-photodiode regions (see claim 5 rationale).

	Consider claim 14, and as applied to claim 12 above, Tayanaka et al. further teaches a metal grid (light blocking film, 213, paragraphs 0245 and 0247) on the buffer layer (220, see figure 3), aligned with the trench (see figure 3), and forming an aperture above the small-photodiode region (see figure 3, paragraph 0239).

	Consider claim 17, and as applied to claim 15 above, Tayanaka et al. further teaches depositing a buffer layer (insulative film, 220, paragraph 0248) on the metal layer (219, see figures 3 and 27) and above adjacent photodiode regions (see figures 3 and 27).
	Tayanaka et al. teaches that the pixel array comprises two-by-two arranged pixels (see paragraph 0206).
	Tayanaka et al. does not explicitly teach a large-photodiode region.
	Funaki similarly teaches a pixel array (figure 4) comprising a small-photodiode region (small photodiode, 106, paragraph 0032), and further teaches the semiconductor substrate further including four large-photodiode regions (large photodiodes, 105) forming a two-by-two array (see figure 4), the small-photodiode region (106) being located at a center of the two-by-two array (see figures 4 and 5, paragraph 0032).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pixel array taught by Tayanaka et al. comprise a large-photodiode region as taught by Funaki for the benefit of enabling the suppression of flicker in a captured image (Funaki, paragraph 0155).

	Consider claim 18, and as applied to claim 17 above, Tayanaka et al. further teaches depositing the buffer layer (220) comprising embedding the metal layer (219) in the buffer layer (220, see figure 3).

	Consider claim 20, and as applied to claim 15 above, Tayanaka et al. further teaches forming the metal layer (219) comprising: depositing an initial metal layer (219) on the first back-surface region (see figure 25), a second back-surface region above a second photodiode region adjacent to the small-photodiode region (i.e. above adjacent photodiodes, see figure 25), and in the trench (201A, see figure 25, paragraph 0303); and 
	removing regions of the initial metal layer (219) located above the respective back-surface regions by exposing the metal layer (219) through a photomask and etching the exposed metal layer (see figure 26, paragraph 0304).
	Tayanaka et al. teaches that the pixel array comprises two-by-two arranged pixels (see paragraph 0206).
	Tayanaka et al. does not explicitly teach a large-photodiode region.
	Funaki similarly teaches a pixel array (figure 4) comprising a small-photodiode region (small photodiode, 106, paragraph 0032), and further teaches the semiconductor substrate further including four large-photodiode regions (large photodiodes, 105) forming a two-by-two array (see figure 4), the small-photodiode region (106) being located at a center of the two-by-two array (see figures 4 and 5, paragraph 0032).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pixel array taught by Tayanaka et al. comprise a large-photodiode region as taught by Funaki for the benefit of enabling the suppression of flicker in a captured image (Funaki, paragraph 0155).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka et al. (US 2018/0033809) in view of Xing et al. (US 9,202,841).

	Consider claim 3, and as applied to claim 1 above, Tayanaka et al. further teaches that the metal layer (219) covers the first back-surface region (see figures 3 and 25) and extends into the trench (201A, see figures 3 and 25), covering an inner-sidewall region of the back surface and an outer-sidewall region of the back surface (see figure 25).  Tayanaka et al. teaches an insulation layer (220) between the metal layer (219) and the substrate (see figures 3 and 25, paragraph 0248).
	However, Tayanaka et al. does not explicitly teach an adhesion layer between the metal layer and the insulation layer.
	Xing et al. similarly teaches a pixel array substrate (figure 1) comprising a metal layer (metal structure, 140) opposed to an insulating layer (insulating layer, 110, see figure 1, column 4, lines 57-62).
	However, Xing et al. additionally teaches that an adhesion layer (second conductive layer, 152) is arranged between the metal layer (140) and the insulating layer (110) for increasing adhesion between the metal layer (140) and the insulating layer (110, figure 1, column 5, lines 45-56).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the metal layer and insulation layer taught by Tayanaka et al. with an adhesion layer therebetween as taught by Xing et al. for the benefit of increasing adhesion between the metal layer and insulation layer (Xing et al., column 5, lines 45-52).

	Consider claim 4, and as applied to claim 3 above, Tayanaka et al. teaches that the metal layer (219) covers the first back-surface region (see figures 3 and 25).  The combination of Tayanaka et al. and Xing et al. teaches the adhesion layer between the metal layer and the back-surface region (see claim 3 rationale).
	Xing et al. additionally teaches that the thickness of the adhesion layer is between twenty nanomemters and fifty nanometers (“the second conductive layer 152 has a thickness of 5 nm to 50 nm”, column 5, lines 54-56).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the adhesion layer above the first back-surface region taught by the combination of Tayanaka et al. and Xing et al. have a thickness between 20 nm and 50 nm as taught by Xing et al. for the benefit of increasing adhesion between the metal layer and insulation layer (Xing et al., column 5, lines 45-52).

	Allowable Subject Matter
Claims 6, 8, 10, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 6, the prior art of record does not teach nor reasonably suggest the back surface of the semiconductor substrate including four coplanar surface-regions each located above a respective one of the four large-photodiode regions, a top surface of the metal layer above the small-photodiode region being coplanar with one of (i) the four coplanar surface-regions, (ii) a passivation layer formed on each of the four coplanar surface-regions, and (iii) an etch-stop layer formed on each of the four coplanar surface-regions, in combination with the other elements recited in parent claims 1 and 5.

	Consider claim 8, the prior art of record does not teach nor reasonably suggest the semiconductor substrate having (i) a first thickness between the first back-surface region and planar front surface opposite the back surface and (ii) between the planar front surface and a second back-surface region above one of the four large-photodiode regions, a second thickness that exceeds the first thickness, in combination with the other elements recited in parent claims 1 and 5.

	Consider claim 10, the prior art of record does not teach nor reasonably suggest an etch-stop layer between the metal layer and the passivation layer, in combination with the other elements recited in parent claims 1, 5 and 9.

	Consider claim 13, the prior art of record does not teach nor reasonably suggest the buffer layer having a first thickness above the small-photodiode region, and having a second thickness above each of the four large-photodiode regions that exceeds the first thickness, in combination with the other elements recited in parent claims 1, 5 and 12.

	Consider claim 19, the prior art of record does not teach nor reasonably suggest the semiconductor substrate having (i) a first thickness between the first back-surface region and a planar front surface opposite the back surface and (ii) between the planar front surface and a second back-surface region above a large-photodiode region adjacent to the small-photodiode region, a second thickness that exceeds the first thickness, forming the metal layer comprising: depositing an initial metal layer on the first and second back-surface regions and in the trench; and removing regions of the initial metal layer located above the second back-surface region by planarizing the metal layer, in combination with the other elements recited in parent claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696